DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-4, 6, 8, 10, 12, 13, 15-19, 22, 24-27 and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 25 and 58 recite a method comprising:
receiving a user input of a characteristic of an individual, a training session or match, or a combination thereof;
analyzing the information to determine a water loss and determine a personalized hydration plan for the individual; and
displaying aspects of the hydration plan including a recommended water intake or a frequency of water consumption.
The limitations of receiving a user input of user or session/matching information, analyzing the information to determine a hydration plan, and displaying aspects of the hydration plan, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor and a display device, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor to perform the analyzing and a generic display device to perform the displaying steps. The processor and display in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic analyzing step, and a display performing a generic displaying step) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the analyzing and a display to perform the displaying amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
Dependent claims 2-4, 6, 8, 10, 12, 13, 15-19, 22, 24, 26 and 27 recite the same abstract idea as in claim their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further abstract aspects of the data that is analyzed to determine the hydration plan, and therefore are not sufficient to direct the claimed invention to significantly more. 

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
5.	Claim limitation “hydration calculation module” in claim 1 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, although it uses a generic placeholder “module” coupled with functional language “hydration calculation”, the limitation further recites sufficient structure to achieve the function (“comprising at least one processor and a memory device”).  
Claim limitations “hydration input module” and “output module” in claim 1 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language “hydration input” and “output” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not reveal sufficient structure corresponding structure corresponding to these 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations. Instead, Par. 78 states that the term module is a “formula and/or variable”. This is not 
6.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

8.	Claims 1-4, 6, 8, 10, 12, 13, 15-19, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As detailed above, claim 1 recites 112(f) limitations “hydration input module” and “output module”, but the specification fails to recite structure corresponding to these limitations. Accordingly, claim 1 is rejected because the structure corresponding to the modules is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the invention as claimed. 
Claims 2-4, 6, 8, 10, 12, 13, 15-19, 22 and 24 inherit the deficiencies of claim 1 through their dependencies, and are thus rejected for the same reasons. 

9.	Claims 13 and 22 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 13 recites causing the hydration calculation module to determine an amount of endogenic water formed by the individual in the training session or match, and claim 22 recites how this amount of endogenic water formed is determined. The specification merely states (Par. 111) that endogenic water depends on length of effort, weight, age and gender. This is not a sufficient description of how these factors are utilized to arrive at an amount of endogenic water. 

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-4, 6, 8, 10, 12, 13, 15-19, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As detailed above, claim 1 recites 112(f) limitations “hydration input module” and “output module”, but the specification fails to recite structure corresponding to these limitations. Therefore, the scope of the claim is indefinite because it does not apprise the person of ordinary skill in the art as to what constitutes these claimed modules and their equivalents. 
Claims 2-4, 6, 8, 10, 12, 13, 15-19, 22 and 24 inherit the deficiencies of claim 1 through their dependencies, and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-4, 6, 8, 10, 12, 13, 15, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cheuvront (US 2020/0155065 A1) in view of Coorey et al. (US 2014/0329207 A1).
Regarding claims 1-4, 8, 12 and 24-27, Cheuvront discloses an athletic training dehydration prevention system for decreasing or preventing dehydration in an individual from an athletic training session or match comprising: 
a hydration input module configured to receive at least one user input representing information selected from the group consisting of a characteristic of the individual, a characteristic of the training session or match, and a combination thereof (e.g. input temperature age, weight, sex, type of activity – Par’s. 16, 19-20); 
a hydration calculation module comprising at least one processor and at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, and
(a) analyze the information provided by the user input to determine a water loss by the individual in the athletic training session or match (Par. 23) (as per claims 1 and 25), 

the characteristic of the training session or match includes sport (Par. 24, 39), duration (Par. 21), and temperature (Par. 16) (as per claims 3 and 27), 
the plurality of instructions cause the hydration calculation module to determine the water loss in sweat by the individual in the athletic training session or match (Par. 24) (as per claim 4), 
the plurality of instructions cause the hydration calculation module to determine a respiratory water loss by the individual in the training session or match (Par. 38) (as per claim 8), 
the plurality of instructions cause the hydration calculation module to determine an initial skin temperature of the individual and a final skin temperature of the individual for the training session or match (infer change in skin temperature as result of energy expenditure and ambient temperature – Par. 27) (as per claim 12), and
the user input includes an identification of a specific sport, and the plurality of instructions cause the hydration calculation module to analyze the user input for a first sport using at least one variable or equation different than analysis of the user input for a different second sport even if the information is otherwise identical (Par’s. 24, 39) (as per claim 24).

To the extent that Cheuvront does not explicitly disclose (b) determining a personalized hydration plan for the individual based on the user input; and an output module configured to cause a display device to display aspects of the personalized hydration plan, including at least one selected from the group consisting of: a recommended amount of water intake for the individual based on the determined water loss and a frequency of water consumption based on determined water loss (as per claims 1 and 25), determining the personalized hydration plan 

Regarding claims 6, 10 and 15, Cheuvront further discloses that water losses are known to occur through the urine, insensible loss and gastric emptying (see Par. 3). To the extent that Cheuvront does not explicitly disclose determining water loss due to the avenues and determining a hydration plan based on these losses, such a modification would have been obvious to one skilled in the art before the effective filing date of the invention. Such a modification would involve a simple substitution of one known element (e.g. loss due to sweat) for another (e.g. loss due to urine, insensible, gastric, etc.) to obtain predictable results of hydrating in response to other sources of water loss. 

. 


15.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheuvront (US 2020/0155065 A1) in view of Coorey et al. (US 2014/0329207 A1), and further in view of Stein et al. (US 2015/0017614 A1). 
To the extent that the combination of Cheuvront and Coorey does not explicitly disclose
the plurality of instructions cause the hydration calculation module to analyze the user input to determine a loss in the training session or match of at least one mineral selected from the group consisting of sodium, calcium and magnesium and to determine a recommended amount of intake of the at least one mineral for the individual (as per claim 16)

the hydration input module is configured to receive the user input, and the hydration calculation module is configured to determine the personalized hydration plan, prior to the user participating in the training session or match (as per claim 18)
at least a portion of the amount of water intake is identified for consumption before the training session or match (as per claim 19),
Stein discloses an athletic fueling system that analyzing user input regarding an upcoming activity and recommending a fueling plan including minerals, glucose and water for consumption prior to the activity (see Par’s. 15-18). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Cheuvront and Coorey by analyzing loss of minerals and glucose and providing a fueling plan prior to activity, to obtain predictable results of ensuring the user is properly fueled and hydration during the activity. 
16.	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al. (US 2015/0196251 A1) in view of Jones et al. (US Patent No. 10,980,491 B1). 
Regarding claim 58, Outwater discloses a device comprising a processor configured to: 

the processor further configured to analyze the user input to determine a water loss by the individual in the athletic training session or match (see Par’s. 90-91).
To the extent that Outwater does not explicitly disclose the processor further configured to display on the device a first output that is a confirmation that the usual amount of water intake by the individual in the training session or match is sufficient to prevent dehydration in the training session or match; the processor further configured to display on the device a second output comprising a personalized hydration plan that comprises at least one instruction selected from the group consisting of an amount of water intake and a frequency of water intake, and the at least one instruction is based at least partially on the water loss determined from the information, wherein the device displays the first output when the water loss from the usual amount of water intake by the individual in the training session or match is less than a threshold, and the device displays the second output when the water loss from the usual amount of water intake by the individual in the training session or match is more than the threshold (as per claim 58), Jones discloses a similar system for tracking hydration during exercise, that includes determining if an amount of water intake by an individual is sufficient, and displaying a first output that the amount is sufficient (by indicating user is still hydrated) or a second output that the amount is not sufficient (hydration score is calculated indicating overall hydration 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715